UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-7686


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

WILLIAM JUNIOR ANDERSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:97-cr-00110-FDW-1)


Submitted:   March 14, 2013                 Decided:   April 4, 2013


Before NIEMEYER and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William Junior Anderson, Appellant Pro Se. Adam Christopher
Morris, OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North
Carolina; Amy Elizabeth Ray, Assistant United States Attorney,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William Junior Anderson appeals the district court’s

order denying his 18 U.S.C. § 3582(c)(2) (2006) motion.              We have

reviewed the record and find no reversible error.              Accordingly,

we affirm for the reasons stated by the district court.                United

States v. Anderson, No. 3:97-cr-00110-FDW-1 (W.D.N.C. Sept. 14,

2012).     We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     2